DETAILED ACTION
The communication is in response to the application received 03/30/2020, wherein claims 1-26 are pending and are examined as follow.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2021. The submission is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 9-13, 15-16, 18, 20-21 and 23-25 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Guerrero (US 2012/0195370), in view of Lentzitzky et al. (U.S 2018/0070150) hereinafter Lentzitzky.
Regarding claim 1, Guerrero discloses a computing system (Guerrero [0064]: a processing system) comprising: 
one or more processors (Guerrero [0064]: processors): 
one or more non-transitory computing device readable storage medium storing computing executable instructions that when executed by the one or more processors perform a method (Guerrero [0064]: memory) comprising: 
determining the received video content is a given type of video content: determining the received video content includes one or more predetermined scenes (Guerrero [0026]: receiving an input video stream for encoding; [0051]: checking a scene to see if it is a scroll credits type of a movie, hence determining received video content is a given type, i.e. a movie, and include predetermined scenes, i.e. credit scenes); 
(Guerrero [0026], [0030]: each scene type is associated with one or more predetermined encoder parameters used by a video encoder to encode the given scene type; [0030]: determines video encoding parameters to encode each scene by mapping each scene’s type with appropriate predetermined encoder parameters); and 
a video encoder configured to generate encoded video content based on the received video content and the selected encoder parameters (Guerrero [0026]: each scene type is associated with one or more predetermined encoder parameters used by a video encoder to encode the given scene type; [0030]-[0031]: encoder to encode each the plurality of scenes according to their respective encoding parameters and output an encoded video stream).  

Guerrero does not explicitly disclose determining the received video content is one of one or more predetermined content titles for the given type of video contents, and one or more predetermined scenes for the one or more predetermined content titles.
However, Lentzitzky discloses determining the received video content is one of one or more predetermined content titles for the given type of video contents, and one or more predetermined scenes for the one or more predetermined content titles (Lentzitzky [0028], [0094]: scene information of at least one specific video scene included in the first scene information collection contains a title of the at least one specific video scene; [0306]-[0307], [0338]: the scene information of a video scene may contain multiple titles, hence scenes for content titles. The video contents have video scenes; [0288]-[0289], [0299], [0323]: wherein the video content can be scenes of a movie such as a car racing scene, a news program, music video clip or an episode of a TV series as also in [0296], hence the video content is of different types of content. Therefore, the titles of the video scenes are titles for a given type of video content; [0334], [0337]: the video content item have list of scenes that are based on the type of content such as movie or news program).
Guerrero and Lentzitzky are analogous art because they are from the same field of endeavor of image encoding.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Guerrero, and further incorporate determining the received video content is one of one or more predetermined content titles for the given type of video contents: one or more predetermined scenes for the one or more predetermined content titles, as taught by Lentzitzky, for flexible access of the user of video content (Lentzitzky [0006]).


Regarding claim 16, Guerrero discloses a video encoding method comprising: 
receiving video content (Guerrero [0026]: receiving an input video stream for encoding): 
determining the video content is a given type of video content; determining the video content of the given type includes one or more given scenes (Guerrero [0051]: checking a scene to see if it is a scroll credits type of a movie, hence determining received video content is a given type, i.e. a movie, and include predetermined scenes, i.e. credit scenes); and
([0026], [0030]: each scene type is associated with one or more predetermined encoder parameters used by a video encoder to encode the given scene type; [0030]: determines video encoding parameters to encode each scene by mapping each scene’s type with appropriate predetermined encoder parameters).  

Guerrero does not disclose determining the video content of the given type is one of one or more given titles for the given type of video content; and one or more predetermined scenes for the one or more predetermined content titles.
However, Lentzitzky discloses determining the video content of the given type is one of one or more given titles for the given type of video content; and one or more predetermined scenes for the one or more predetermined content titles (Lentzitzky [0028], [0094]: scene information of at least one specific video scene included in the first scene information collection contains a title of the at least one specific video scene; [0306]-[0307], [0338]: the scene information of a video scene may contain multiple titles, hence scenes for content titles. The video contents have video scenes; [0288]-[0289], [0299], [0323]: wherein the video content can be scenes of a movie such as a car racing scene, a news program, music video clip or an episode of a TV series as also in [0296], hence the video content is of different types of content. Therefore, the titles of the video scenes are titles for a given type of video content; [0334], [0337]: the video content item have list of scenes that are based on the type of content such as movie or news program).
Guerrero and Lentzitzky are analogous art because they are from the same field of endeavor of image encoding.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Guerrero, and further incorporate determining the video content of the given type is one of one or more given titles for the given type of video content, and one or more predetermined scenes for the one or more predetermined content titles, as taught by Lentzitzky, for flexible access of the user of video content (Lentzitzky [0006]).


Regarding claim 3, Guerrero and Lentzitzky disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Guerrero discloses wherein the video encoder is configured to compress data of the received video content using the selected encoder parameters to generate the encoded video content (Guerrero [0004]-[0006], [0053]: compress the video stream in encoding).  

Regarding claim 4, Guerrero and Lentzitzky disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Guerrero discloses determining the received video content is the given type of video content includes analyzing the received video content using one or more artificial intelligence models to determine the given type of video content (Guerrero [0048]: artificial intelligence is used to determine textual content of a scene sequence’s content such as film’s credits, hence determining a giving type of the video content which is a film).  

15A26683 LS Regarding claim 5, Guerrero and Lentzitzky disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Guerrero discloses determining the received video content is the given type of video content includes determining a type of video content from metadata of the received video content (Guerrero [0059]: the information used to determine scene types can be included in the input video stream as part of the input video stream’s metadata).  

Regarding claim 6, Guerrero and Lentzitzky disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Guerrero discloses selecting encoding parameters based on default encoding parameters when the received video content is not the given type of video content (Guerrero [0036]: a scene sequence may not be assigned a particular scene type. Beside the scene types, a scene sequence can be a default sequence; [0337]: parameters that are used for encoding, but are not specifically set in the scene type data base, may utilize a default parameter value determined at the beginning of the encoding process).  


Regarding claim 9, Guerrero and Lentzitzky disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Guerrero does not explicitly disclose selecting the encoding parameters based on general parameters for the given type of video content when the received video content is not one of the one or more predetermined content titles.
Guerrero discloses selecting the encoding parameters based on general parameters for the given type of video content when the received video content is not one of the one or more predetermined content type (Guerrero [0036]: a scene sequence may not be assigned a particular scene type. Beside the scene types, a scene sequence can be a default sequence; [0337]: parameters that are used for encoding, but are not specifically set in the scene type data base, may utilize a default parameter value determined at the beginning of the encoding process, hence using general parameters when the video content is not a predetermined scene type).
Guerrero does not explicitly disclose e one or more predetermined content titles.
However, Lentzitzky discloses one or more predetermined content titles as discussed in claim 1 above (Lentzitzky [0028], [0094]: scene information of at least one specific video scene included in the first scene information collection contains a title of the at least one specific video scene; [0306]-[0307], [0338]: the scene information of a video scene may contain multiple titles, hence scenes for content titles. The video contents have video scenes; [0288]-[0289], [0299], [0323]: wherein the video content can be scenes of a movie such as a car racing scene, a news program, music video clip or an episode of a TV series as also in [0296], hence the video content is of different types of content. Therefore, the titles of the video scenes are titles for a given type of video content; [0334], [0337]: the video content item have list of scenes that are based on the type of content such as movie or news program).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Guerrero, and further incorporate selecting the encoding parameters based on general parameters for the given  Lentzitzky, for flexible access of the user of video content (Lentzitzky [0006]).


Regarding claim 10, Guerrero and Lentzitzky disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Guerrero discloses determining the received video content includes one or more predetermined scenes includes analyzing the received video content using one or more artificial intelligence models to determine the one or more predetermined scenes (Guerrero [0048]: artificial intelligence is used to determine textual content of a scene sequence’s content such as film’s credits).  

Regarding claim 11, Guerrero and Lentzitzky disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Guerrero discloses determining the received video content includes one or more predetermined scenes includes determining the one or more scenes from metadata of the received video content (Guerrero [0059]: the information used to determine scene types can be included in the input video stream as part of the input video stream’s metadata).  

Regarding claim 12, Guerrero and Lentzitzky disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Guerrero discloses selecting the encoding parameters for encoding one or more non-predetermined scenes of the received video content based on the general encoding parameters when the received video content is one of the one or more predetermined titles (Guerrero [0036]: a scene sequence may not be assigned a particular scene type. Beside the scene types, a scene sequence can be a “default” sequence, hence a predetermined title of the scene is a “default”; [0337]: parameters that are used for encoding, but are not specifically set in the scene type data base, may utilize a default parameter value determined at the beginning of the encoding process, hence default parameter is general encoding parameters).  

Regarding claims 13 and 18, Guerrero and Lentzitzky disclose all the limitations of claims 12 and 16, respectively, and are analyzed as previously discussed with respect to that claim.
Guerrero discloses wherein selecting the encoding parameters for encoding one or more predetermined scenes of the received video content comprises determining the selected encoding parameters from a mapping of predetermined scenes of the one or more predetermined content titles of the given type of video content to corresponding sets of one or more scene specific encoding parameter sets (Guerrero [0031]: determine video encoding parameters to encode each scene by mapping each scene’s type with appropriate predetermined encoder parameters).  

Regarding claim 15, Guerrero and Lentzitzky disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Guerrero discloses wherein the computing system comprises a video streaming system (Guerrero [0004], [0026]: a video streaming system).  

Regarding claim 20, Guerrero and Lentzitzky disclose all the limitations of claim 16, and are analyzed as previously discussed with respect to that claim.
Guerrero discloses wherein determining the given type of video content includes determining the given type of the video content from metadata of the video content or from an analysis of the video content (Guerrero [0059]: the information used to determine scene types can be included in the input video stream as part of the input video stream’s metadata).  

Regarding claim 21, Guerrero and Lentzitzky disclose all the limitations of claim 16, and are analyzed as previously discussed with respect to that claim.
Guerrero discloses encoding the video content using one or more default encoding parameter values when the video content is not the given type of video content (Guerrero [0036]: a scene sequence may not be assigned a particular scene type. Beside the scene types, a scene sequence can be a default sequence; [0337]: parameters that are used for encoding, but are not specifically set in the scene type data base, may utilize a default parameter value determined at the beginning of the encoding process).  

Regarding claim 23, Guerrero and Lentzitzky disclose all the limitations of claim 16, and are analyzed as previously discussed with respect to that claim.
Guerrero and Lentzitzky disclose encoding the video content using one or more general encoding parameter values when the video content is not one of the one or more titles as discussed in similar claim 9 above. 

Regarding claim 24, Guerrero and Lentzitzky disclose all the limitations of claim 16, and are analyzed as previously discussed with respect to that claim.
Guerrero discloses wherein determining the one or more given scenes of the video content from metadata of the video content or from an analysis of the video content (Guerrero [0059]: the information used to determine scene types can be included in the input video stream as part of the input video stream’s metadata). 


Regarding claim 25, Guerrero and Lentzitzky disclose all the limitations of claim 16, and are analyzed as previously discussed with respect to that claim.
Guerrero discloses wherein encoding non-given scenes of the video content of the given type and the one of the one or more given titles using the one or more general encoding parameter values (Guerrero [0036]: a scene sequence may not be assigned a particular scene type. Beside the scene types, a scene sequence can be a default sequence; [0337]: parameters that are used for encoding, but are not specifically set in the scene type data base, may utilize a default parameter value determined at the beginning of the encoding process, hence general encoding parameters).

Claim 7 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Guerrero (US 2012/0195370), in view of Lentzitzky et al. (U.S 2018/0070150) hereinafter Lentzitzky, further in view of Huynh et al. (US 10,860,860) hereinafter Huynh.
Regarding claim 7, Guerrero and Lentzitzky disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Guerrero discloses analyzing the received video content using one or more artificial intelligence models (Guerrero [0048]: artificial intelligence is used to determine textual content of a scene sequence’s content such as film’s credits, hence determining a giving type of the video content which is a film).
Guerrero does not explicitly disclose determining the received video content is the one of one or more predetermined content titles includes analyzing the received video content using one or more artificial intelligence models to determine the content title of the received video content. 
However, Huynh discloses using one or more artificial intelligence models to determine the content title of the received video content (Huynh Col. 16, line 1: artificial intelligence model is used to associate video content with a video title).
Guerrero and Lentzitzky and Huynh are analogous art because they are from the same field of endeavor of video streaming.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Guerrero and Lentzitzky, and further incorporate using one or more artificial intelligence models to determine the content title of the received video content, as taught by Huynh, to improve the process of matching a video content with a video title (Huynh Col. 1, line 42).

Claims 2, 8, 17 and 22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Guerrero (US 2012/0195370), in view of Lentzitzky et al. (U.S 2018/0070150) hereinafter Lentzitzky, further in view of Chang et al. (US 2012/0029917) hereinafter Chang.
Regarding claim 8, Guerrero and Lentzitzky disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Guerrero does not explicitly disclose wherein determining the received video content is one of one or more predetermined content titles includes determining a title of the received video content from metadata of the received video content.  
However, Chang discloses determining the received video content is one of one or more predetermined content titles includes determining a title of the received video content from metadata of the received video content (Chang [0053]: the server determines metadata including a title of the media content from which the media content can be identified; [0027]: determine video content based on video content formats including movies and video games).
Guerrero and Lentzitzky and Chang are analogous art because they are from the same field of endeavor of image encoding.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Guerrero, and further incorporate determining the received video content is one of one or more predetermined content titles includes determining a title of the received video content from metadata of the  Chang, for easy identification the media content (Chang [0053]).

Regarding claims 2 and 17, Guerrero and Lentzitzky disclose all the limitations of claims 1 and 16, respectively, and are analyzed as previously discussed with respect to that claim.
Guerrero does not explicit disclose wherein the given type of video content comprises video game content.  
However, Chang discloses the given type of video content comprises video game content (Chang [0022], [0025]: the video content is a video game; [0053]: the server can determine metadata including a title of the media content from which the media content can be identified; [0027]: determine video content based on video content formats including movies and video games).
Guerrero and Lentzitzky and Chang are analogous art because they are from the same field of endeavor of image encoding.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Guerrero and Lentzitzky, and further incorporate determining the received video content is one of one or more predetermined content titles for the given type of video contents, and one or more predetermined scenes for the one or more predetermined content titles, as taught by Chang, to recognize and display different types of media content when desired (Chang [0022]).

Regarding claim 22, Guerrero and Lentzitzky disclose all the limitations of claim 16, and are analyzed as previously discussed with respect to that claim.
Guerrero does not explicitly disclose wherein determining the given title of the video content comprises determining the given title of the video content from metadata of the video content or from an analysis of the video content.  
However, Chang discloses determining the received video content is one of one or more predetermined content titles includes determining a title of the received video content from metadata of the received video content (Chang [0053]: the server determines metadata including a title of the media content from which the media content can be identified; [0027]: determine video content based on video content formats including movies and video games).
Guerrero and Lentzitzky and Chang are analogous art because they are from the same field of endeavor of image encoding.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Guerrero, and further incorporate determining the received video content is one of one or more predetermined content titles includes determining a title of the received video content from metadata of the received video content, as taught by Chang, for easy identification the media content (Chang [0053]).

Claims 14 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Guerrero (US 2012/0195370), in view of Lentzitzky et al. (U.S 2018/0070150) hereinafter Lentzitzky, in view of Huynh et al. (US 10,860,860) hereinafter Huynh, further in view of Panchaksharaiah et al. (US 2020/0413142) hereinafter Pancha.
Regarding claims 14 and 19, Guerrero and Lentzitzky disclose all the limitations of claims 13 and 18, respectively, and are analyzed as previously discussed with respect to that claim.
Guerrero discloses sets of scene specific encoding parameter values for corresponding scenes of corresponding content titles (Guerrero [0026], [0030]: each scene type is associated with one or more predetermined encoder parameters used by a video encoder to encode the given scene type; [0030]: determines video encoding parameters to encode each scene by mapping each scene’s type with appropriate predetermined encoder parameters).  
Guerrero does not explicitly disclose wherein the mapping includes identifier of the one or more predetermined content titles, identifiers of one or more scenes of the one or more predetermined content titles, and
However, Huynh discloses identifier of the one or more predetermined content titles (Huynh Col. 3, line 41, Col. 5, lines 43-45: an identifying key of the video title is used, Col. 4, line 5: match the video content metadata with an existing video title; Col. 5, lines 3, 43-45 and 50-53: each content type may be associated with a title of a catalog. The video title includes video name and one or more labels that is used to identify the video title, hence identifier of the video title is used).
Guerrero and Lentzitzky and Huynh are analogous art because they are from the same field of endeavor of video streaming.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Guerrero and Lentzitzky, and further incorporate having the mapping include identifier of the one or more predetermined content titles, as taught by Huynh, to improve the process of matching a video content with a video title (Huynh Col. 1, line 42).

Furthermore, Pancha discloses identifiers of one or more scenes (Pancha [0024]: scene identifiers (scene numbers) can be used).
 Guerrero and Lentzitzky and Huynh and Pancha are analogous art because they are from the same field of endeavor of video streaming.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Guerrero and Lentzitzky and Huynh, and further incorporate having the mapping include identifier of the one or more predetermined content scene, as taught by Pancha, for easy identifying of the scene (Pancha [0024]).

Claim 26 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Guerrero (US 2012/0195370), in view of Lentzitzky et al. (U.S 2018/0070150) hereinafter Lentzitzky, in view of Colenbrander (US 2021/0255979).
Regarding claim 26, Guerrero and Lentzitzky disclose all the limitations of claim 13, and are analyzed as previously discussed with respect to that claim.
Guerrero discloses determining one or more scenes of the given type of video content (Guerrero [0026]: receiving an input video stream for encoding; [0051]: checking a scene to see if it is a scroll credits type of a movie, hence determining received video content is a given type, i.e. a movie, and include predetermined scenes, i.e. credit scenes); 
determining scene specific encoding parameters for each of the one or more determined scenes of the given type of video content (Guerrero [0026], [0030]: each scene type is associated with one or more predetermined encoder parameters used by a video encoder to encode the given scene type; [0030]: determines video encoding parameters to encode each scene by mapping each scene’s type with appropriate predetermined encoder parameters): and 
saving the scene specific encoding parameters of each of the one or more determined scenes of the given type of video content mapped to corresponding scenes of the given type of video content (Guerrero [0028]: memory for storing parameters; [0037]: the parameters are stored in a scene type database).

Guerrero does not explicitly disclose one or more predetermined scenes of each of the one or more select titles, and periodically determining one or more select titles of a given type of video content based on a rate of streaming.
However, Lentzitzky discloses one or more predetermined scenes of each of the one or more select titles as discussed in claim 1 above.
Furthermore, Colenbrander discloses periodically determining one or more select titles of a given type of video content based on a rate of streaming (Colenbrander [0133]: game titles are determined at particular periods of time based on current and demand of game titles for streaming as also in [0004], hence rate of streaming).
Guerrero and Lentzitzky and Colenbrander are analogous art because they are from the same field of endeavor of image encoding.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Guerrero and Lentzitzky, and further incorporate periodically determining one or more select titles of a given type of video content based on a rate of streaming, as taught by Colenbrander, for better bandwidth performance (Colenbrander [0005]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN NGUYEN whose telephone number is (571)-270-0626.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/KATHLEEN V NGUYEN/Examiner, Art Unit 2486